—In an action, inter alia, to recover damages for the negligent and intentional infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Kings County (Douglass, J.), dated October 5, 1995, which, after a nonjury trial, dismissed the complaint.
*489Ordered that the order is affirmed, without costs or disbursements.
The court properly dismissed the complaint since the plaintiffs failed to establish by a fair preponderance of the evidence any of their causes of action (see, Gazzola Bldg. Corp. v Shapiro, 181 AD2d 718).
The plaintiffs’ remaining contentions are without merit or do not warrant reversal. Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.